UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7574



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID FURTADO GRAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-95-
364-AMD, CA-99-575-AMD)


Submitted:   January 14, 2002             Decided:   February 7, 2002


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Furtado Gray, Appellant Pro Se. Harvey Ellis Eisenberg, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Furtado Gray appeals the district court’s orders denying

various motions filed in his 28 U.S.C.A. § 2255 (West Supp. 2001)

action.     We have reviewed the record and the district court’s

orders and find no reversible error. Significantly, we note Gray’s

motions appear to rest upon an incorrect premise, inasmuch as this

Court in fact considered the order he contends was omitted from his

original appeal in this matter.   See United States v. Gray, No. 01-

6323, 2001 WL 574717 (4th Cir. May 29, 2001) (unpublished), cert.

denied,       U.S.    , 70 U.S.L.W. 3339 (U.S. Nov. 13, 2001) (No.

01-6632).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See United States v. Gray, Nos. CR-95-3640-

AMD; CA-99-575-AMD (D. Md. Aug. 17 & 29, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2